



COURT OF APPEAL FOR ONTARIO

CITATION: Carangay (Re), 2018 ONCA 395

DATE: 20180424

DOCKET: C63669

Hoy A.C.J.O., Sharpe and Nordheimer JJ.A.

IN THE MATTER OF:  Richard Carangay

AN APPEAL UNDER PART XX.1 OF THE
CODE

Russell Browne, for the appellant

Carmen Elmasry, for the Crown

Heard: April 13, 2018

On appeal against the disposition of the Ontario Review
    Board dated April 18, 2017.

REASONS FOR DECISION

[1]

Richard Carangay appeals from the April 18, 2017 disposition of the
    Ontario Review Board. In their reasons dated May 10, 2017, the Board concluded
    that the appellant constitutes a significant threat to the safety of the
    public and ordered his continued detention at the General Forensic Unit of the
    St. Josephs Healthcare Hamilton, West 5
th
Campus (the Hospital).

[2]

The appellant argues that he is not a significant threat to the safety
    of the public and seeks an absolute discharge. The Crown opposes the
    appellants release and seeks to uphold the Boards disposition.

[3]

At the conclusion of the hearing, we dismissed the appeal with reasons
    to follow.  We now provide our reasons.

Background

[4]

On March 23, 2016, the appellant was found not criminally responsible
    ("NCR") on account of mental disorder on charges of possession of a
    weapon for a purpose dangerous to the public peace, assault with a weapon and
    uttering death threats. As a result of these verdicts, the appellant came under
    the jurisdiction of the Ontario Review Board ("ORB).

[5]

The background to the index offences can be stated briefly. The appellant
    became angry with his next door neighbour, for reasons that are unclear.  The
    appellant went to his neighbours house armed with a baseball bat.  Upon being
    confronted by his female neighbour, the appellant made a threat of bodily harm
    directed towards her.  He was swinging the baseball bat around.  The
    appellants male neighbour appeared and the appellant made two attempts to hit
    the male neighbour in the head with the baseball bat, both of which were,
    fortunately, unsuccessful.  The appellant then returned to his own home.  The
    police arrived.  The appellant appeared on the porch of his home armed with a
    large butcher knife.  He was swinging the knife in the direction of the police. 
    The appellant then returned inside his home.  Sometime later, the appellant
    again came out of his home.  This time he was unarmed.  The appellant charged
    at the police.  He was taken down and arrested.

[6]

The Board heard from Dr. Kolawole, the treating psychiatrist.  It was
    Dr. Kolawoles opinion that the appellant continues to pose a significant risk
    to the safety of the public.  We note that counsel for the appellant did not
    cross-examine the doctor at the hearing.

[7]

The appellant suffers from Bipolar Affective Disorder and Cannabis Use
    Disorder.  He suffers from psychotic symptoms when in a manic episode and he
    has auditory and persecutory delusions.  The appellant has a long history of
    noncompliance with medication combined with a history of drug use, namely,
    cocaine and marijuana.

[8]

Further, the appellant has a criminal record that consists of prior
    convictions for violent offences involving the use of weapons.

[9]

Perhaps most troubling is the fact that, on two occasions, a search of
    the appellants room uncovered to do lists.  These lists contained weapons
    and other items that the appellant apparently intended to gather.  Given that
    this happened twice, the appellants explanation that these lists were mere
    fantasies that he had no intention of acting on, is one that is difficult to
    accept.

[10]

In
    addition to these events, the appellant has also breached other rules of the
    Hospital, including using drugs and making inappropriate comments to members of
    the Hospitals staff.

[11]

Given
    the nature of the appellants illness, his history and his actions while
    detained at the Hospital, it was reasonable for the Board to conclude that the
    appellant posed a significant risk to the safety of the public, especially
    given his conduct that underlies the index offences.  In particular, the Board
    concluded (at para. 15):

There can be no doubt that when in the manic phase of his
    Bipolar illness, his behaviour is violent and aggressive.

[12]

The
    appellant also submits that the Board erred in not considering a conditional
    discharge.  We note that the appellant did not ask the Board to consider that
    alternative disposition at the hearing.  That said, we accept that the Board
    had an obligation to consider this option under its duty to impose the least
    onerous and least restrictive disposition.

[13]

Given
    the evidence that was before the Board, we do not see that a conditional
    discharge was appropriate in this case, at least in part because the appellant
    has only begun a substance abuse program.  Drug use is linked to the
    appellants mental health issues and to the conduct that results.  Further, we
    note that, in its disposition, the Board provided a number of conditions that
    will permit the appellant to be in the community on occasions approved by the
    Hospital.  The recent addition of the appellants brother as an approved person
    will undoubtedly assist in those efforts.

[14]

In
    the end result, the Boards determination that a period of further detention
    was necessary was a reasonable one.  There is no proper basis for this court to
    interfere with that conclusion.  In reaching our decision, we would add that we
    have not considered the so-called fresh evidence that consisted of the Crown
    reading out an email that she had received from counsel for the Hospital about
    a subsequent occurrence involving the appellant.

Conclusion

[15]

It
    is for these reasons that the appeal was dismissed.

Alexandra Hoy A.C.J.O.

Robert J. Sharpe J.A.

I.V.B. Nordheimer J.A.


